Case 6:21-cv-00023-JCB-JDL Document 1 Filed 01/15/21 Page 1 of 4 PageID #: 1




                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS


 ANDREW TYDALL                                     ) JURY TRIAL DEMANDED
         Plaintiff,                                )
                                                   )
 v.                                                ) Case No.
                                                   )
 MERCHANTS AND PROFESSIONAL                        )
 COLLECTION BUREAU, INC.                           )
          Defendant.                               )
                                                   )




                COMPLAINT AND DEMAND FOR JURY TRIAL


                               I.     INTRODUCTION

1.    This is an action for actual and statutory damages brought by Plaintiff Andrew

      Tyndall (hereinafter “Plaintiff”) an individual consumer, against Defendant,

      Merchants and Professional Collection Bureau, Inc., (“(hereinafter “Defendant”) for

      violations of the Fair Debt Collection Practices Act, 15 U.S.C § 1692 et seq.

      (hereinafter “FDCPA”), which prohibits debt collectors from engaging in abusive,

      deceptive and unfair collection practices.

                        II.    JURISDICTION AND VENUE

2.    Jurisdiction of this court arises under 15 U.S.C § 1692k(d) 28 U.S.C 1331. Venue

      in this District is proper in that the Defendant transacts business in Tyler, Smith


                                            1
Case 6:21-cv-00023-JCB-JDL Document 1 Filed 01/15/21 Page 2 of 4 PageID #: 2




      County, Texas, and the conduct complained of occurred in Tyler, Smith County,

      Texas.

                                   III.   PARTIES

3.    Plaintiff is a natural person residing in Tyler, Smith County, Texas. Plaintiff is a

      consumer as defined by the Fair Debt Collection Practices Act, 15 U.S.C.

      §1692a(3).

4.    Upon information and belief, Defendant is a Texas corporation with its principal

      place of business located at 5508 Parkcrest Dr, Unit 210, Austin, TX 78731.

5.    Defendant is engaged in the collection of debt from consumers using the mail and

      telephone. Defendant regularly attempts to collect consumer debts alleged to be due

      to another.

                       IV.    FACTS OF THE COMPLAINT

6.    Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C 1692a(6).

7.    On or about August 17, 2020, Plaintiff reviewed his credit report on “credit karma.”

8.    On the report, Plaintiff observed a trade line from Defendant.

9.    Defendant furnished a trade line of $104, allegedly owned to Tyler Radiology

      Associates.

10.   On or about August 17, 2020, Plaintiff made a dispute to Defendant via telephone.

      However on December 18, 2020, Plaintiff re-checked his credit reports and

      Defendant failed to communicate that the debt was disputed.



                                           2
Case 6:21-cv-00023-JCB-JDL Document 1 Filed 01/15/21 Page 3 of 4 PageID #: 3




11.      Defendant’s publishing of such inaccurate and incomplete information has severely

         damaged the personal and credit reputation of Plaintiff and caused severe

         humiliation, emotional distress and mental anguish.

                            V.     FIRST CLAIM FOR RELIEF
                                     15 U.S.C. §1692e(8)

12.      Plaintiff re-alleges and reincorporates all previous paragraphs as if fully set out

         herein.

13.      Defendant violated the FDCPA.

14.      Defendant’s violations include, but are not limited to, the following: Defendant

         violated 15 U.S.C § 1692e(8) of the FDCPA by failing to disclose to the consumer

         reporting agencies that alleged debt was in dispute by Plaintiff.

15.      As a result of the above violations of the FDCPA, the Defendant is liable to Plaintiff

         for actual damages, statutory damages and costs.

                   VI.   JURY DEMAND AND PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully demands a jury trial and requests that

judgment be entered in favor of Plaintiff and against the Defendant:

      A. Judgment for violations of the FDCPA;

      B. Actual damages pursuant to 15 U.S.C 1692k(1)(2);

      C. Statutory damages pursuant to 15 U.S.C 1692k(2);

      D. Cost and reasonable attorney’s fees pursuant to 15 U.S.C 1692k(3);

      E. For such other and further relief as the Court may deem just and proper.



                                               3
Case 6:21-cv-00023-JCB-JDL Document 1 Filed 01/15/21 Page 4 of 4 PageID #: 4




                                   Respectfully submitted,

Dated: January 15, 2021            By: s/ Tiffany Hill
                                   Tiffany Hill, Esq. (OBA# 31332)
                                   PO Box 5302
                                   Edmond, OK 73083
                                   (318) 512-5189
                                   thlegalconsulting@gmail.com
                                   ATTORNEY FOR PLAINTIFF




                                     4
